DETAILED ACTION
This office action is in response to claims filed on 01/23/2020. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/23/2020 & 06/09/2021 were filed on and after the filing date of the application.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Garadi et al. US 20180014820 A (Hereinafter “Garadi”), in view of Harada et al. US 20110214894 A1 (Hereinafter “Harada”).
Regarding Claim 1, Garadi teaches a speed control assembly (Fig. 2, 100) for an appliance, comprising: 
a bracket (Fig. 2, 104) aligned with a slot defined by an appliance body (Fig. 1, 103); 

a lever (Fig. 2, 148) operably coupled with the cam and extending through the slot, wherein the lever is configured to move the cam along the bracket; 
a slider (Fig. 2, 154) fixedly coupled with the bracket; 
a magnet housing (Fig. 2, 156) operably coupled with the slider and having a magnet (Fig. 2, 142) disposed therein, wherein the magnet housing defines a recess; 
and a Hall-effect sensor (Fig. 2, 134a & 134b) configured to detect a position of the magnet.
Garadi does not expressly disclose a ball bearing magnetically coupled with the magnet housing and positioned within the recess, wherein the ball bearing is configured to be selectively engaged with the engagement edge of the cam; 
	However, Harada teaches a ball bearing magnetically coupled with the magnet housing and positioned within the recess ([0040], Although the bearing 10c of the embodiment is a ball bearing, other bearing of a needle bearing or the like can be used. The bearing 10c is attached with a rotational position detecting sensor 13. The rotational position detecting sensor 13 is constituted by including a permanent magnet 13a fixed to an inner ring of the ball bearing 10c and rotated in synchronism with the output shaft 5, a sensor housing fixed to an outer bearing thereof for covering the ball bearing, and a position detecting element 13b of a Hall IC or the like. The permanent magnet 13a includes a plurality of sets of magnetic poles, and a connector 13c for transmitting a signal of the position detecting element 13b to outside is provided at a portion on an outer peripheral side of a cover opposed to the permanent magnet 13a), 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a ball bearing magnetically coupled with the magnet 
	Regarding Claim 2, Garadi in view of Harada teaches the speed control assembly of claim 1, wherein the magnet housing includes first and second wings configured to couple the magnet housing with the slider (Garadi [0017], A fastener is then positioned in the fastener passageway defined by the actuator holder 156 and engaged with the fastener aperture defined by the engagement member 158 to couple the switch body 154 to the lever 104).
	Regarding Claim 5, Garadi in view of Harada teaches the speed control assembly of claim 1, wherein the cam defines a guide extending along the engagement edge (Garadi [0017], The switch body 154 is moveably coupled to the lever 104 by positioning the actuator holder 156 in the switch mount region 152 and positioning the engagement member 158 adjacent the top wall of the lever 104 such that bottom portion of the engagement member 158 extends through the switch mounting aperture defined by the lever 104).
Regarding Claim 6, Garadi in view of Harada teaches the speed control assembly of claim 5, wherein the magnet housing includes a tab configured to be received by the guide (Garadi [0017], The switch body 154 is moveably coupled to the lever 104 by positioning the actuator holder 156 in the switch mount region 152 and positioning the engagement member 158 adjacent the top wall of the lever 104 such that bottom portion of the engagement member 158 extends through the switch mounting aperture defined by the lever 104).
Regarding Claim 7, Garadi in view of Harada teaches the speed control assembly of claim 1, further comprising: 
a controller configured to receive output voltage from the Hall-effect sensor and provide instructions to motor controls to operate a motor assembly at a selected speed based on the 
Regarding Claim 8, Garadi teaches a speed control assembly (Fig. 2, 100) for an appliance, comprising: 
a cam (Fig. 2, 106) slidably coupled with a bracket (Fig. 2, 104) positioned proximate a PCB (Fig. 2, 132), wherein the cam has an engagement edge (Fig. 2, 158) positioned opposite the bracket; 
a slider (Fig. 2, 154) fixedly coupled with the bracket and defining a channel; 
a lever (Fig. 2, 148) operably coupled with the cam, wherein the lever is configured to move the cam between the bracket and the slider;
 a magnet housing (Fig. 2, 156) slidably received by the channel of the slider and having a magnet (Fig. 2, 142) disposed therein; 
and a Hall-effect sensor (Fig. 2, 134a & 134b) configured to detect a position of the magnet.
Garadi does not expressly disclose a ball bearing magnetically coupled with the magnet housing and configured to be selectively engaged with the engagement edge of the cam
However, Harada teaches a ball bearing magnetically coupled with the magnet housing ([0040], Although the bearing 10c of the embodiment is a ball bearing, other bearing of a needle bearing or the like can be used. The bearing 10c is attached with a rotational position detecting sensor 13. The rotational position detecting sensor 13 is constituted by including a permanent magnet 13a fixed to an inner ring of the ball bearing 10c and rotated in synchronism with the output shaft 5, a sensor housing fixed to an outer bearing thereof for covering the ball bearing, 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a ball bearing magnetically coupled with the magnet housing as taught by Harada, to be paired with the engagement edge of the cam of Garadi, for the purpose to allow inner to spin faster than housing with outer.
Regarding Claim 9, Garadi in view of Harada teaches the speed control assembly of claim 8, wherein the slider includes an end wall (Garadi fig.2, 150) defining an opening.
Regarding Claim 16, Garadi teaches a speed control assembly (Fig. 2, 100) for an appliance, comprising: 
a bracket (Fig. 2, 104) operably coupled with an appliance body proximate an edge of a PCB (Fig. 2, 132), wherein the bracket defines a bracket slot aligned with a lever slot of the appliance body; 
a cam (Fig. 2, 106) slidably coupled with the cam such that an engagement edge of the cam is positioned opposite the bracket and is oriented at an angle relative to the edge of the PCB; 
a plurality of retention spaces defined by the engagement edge  (Fig. 2, 158); 
a magnet housing (Fig. 2, 156) operably coupled with a slider and having a magnet (Fig. 2, 142) disposed therein; 
and a Hall-effect sensor (Fig. 2, 134a & 134b) configured to detect a position of the magnet.

However, Harada teaches a ball bearing magnetically coupled with the magnet housing ([0040], Although the bearing 10c of the embodiment is a ball bearing, other bearing of a needle bearing or the like can be used. The bearing 10c is attached with a rotational position detecting sensor 13. The rotational position detecting sensor 13 is constituted by including a permanent magnet 13a fixed to an inner ring of the ball bearing 10c and rotated in synchronism with the output shaft 5, a sensor housing fixed to an outer bearing thereof for covering the ball bearing, and a position detecting element 13b of a Hall IC or the like. The permanent magnet 13a includes a plurality of sets of magnetic poles, and a connector 13c for transmitting a signal of the position detecting element 13b to outside is provided at a portion on an outer peripheral side of a cover opposed to the permanent magnet 13a), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a ball bearing magnetically coupled with the magnet housing as taught by Harada, to be paired with the engagement edge of the cam of Garadi, for the purpose to allow inner to spin faster than housing with outer.
	Regarding Claim 18, Garadi in view of Harada teaches the speed control assembly of claim 16, wherein the cam is operably coupled with a lever extending exterior of the appliance body (Garadi [0017], The switch body 154 is moveably coupled to the lever 104 by positioning the actuator holder 156 in the switch mount region 152 and positioning the engagement member 158 adjacent the top wall of the lever 104 such that bottom portion of the engagement member 158 extends through the switch mounting aperture defined by the lever 104).
Claim 20, Garadi in view of Harada teaches the speed control assembly of claim 16, wherein the magnet housing defines a wing configured to couple the magnet housing with the slider (Garadi [0017], A fastener is then positioned in the fastener passageway defined by the actuator holder 156 and engaged with the fastener aperture defined by the engagement member 158 to couple the switch body 154 to the lever 104).
Allowable Subject Matter
Claims 3-4, 10-15, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954. The examiner can normally be reached Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/CORTEZ M COOK/Examiner, Art Unit 2846